Case 0:21-cv-60055-RAR Document 1 Entered on FLSD Docket 01/10/2021 Page 1 of 12




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA

    NATHAN ROWAN, individually and on                   Case No.
    behalf of all others similarly situated,
                                                      CLASS ACTION COMPLAINT
                   Plaintiff,
                                                      DEMAND FOR JURY TRIAL
    v.

    ATLANTIC TRAVEL ALLIANCE LLC, a
    Florida company,

                   Defendant,


                                 CLASS ACTION COMPLAINT
         Plaintiff Nathan Rowan (“Plaintiff Rowan” or “Rowan”) brings this Class Action

  Complaint and Demand for Jury Trial against Defendant Atlantic Travel Alliance LLC
  (“Defendant” or “ATA”) to stop the Defendant from violating the Telephone Consumer
  Protection Act by making pre-recorded telemarketing calls to cellular telephone numbers without
  consent. Plaintiff also seeks injunctive and monetary relief for all persons injured by Defendant’s
  conduct. Plaintiff Rowan, for this Complaint, alleges as follows upon personal knowledge as to
  himself and his own acts and experiences, and, as to all other matters, upon information and

  belief, including investigation conducted by his attorneys.
                                                 PARTIES
         1.      Plaintiff Nathan Rowan is a resident of Rochester, New York.
         2.      Defendant ATA is a Florida registered company headquartered in Fort
  Lauderdale, Florida. Defendant ATA conducts business throughout this District and throughout
  the U.S.
                                      JURISDICTION AND VENUE
         3.      This Court has federal question subject matter jurisdiction over this action under
  28 U.S.C. § 1331, as the action arises under the Telephone Consumer Protection Act, 47 U.S.C.
  §227 (“TCPA”).
Case 0:21-cv-60055-RAR Document 1 Entered on FLSD Docket 01/10/2021 Page 2 of 12




           4.    This Court has personal jurisdiction over the Defendant because the Defendant
  resides in this District and the wrongful conduct giving rise to this case was directed from this

  District.
                                             INTRODUCTION
           5.    As the Supreme Court explained at the end of its last term, “Americans
  passionately disagree about many things. But they are largely united in their disdain for
  robocalls. The Federal Government receives a staggering number of complaints about
  robocalls—3.7 million complaints in 2019 alone. The States likewise field a constant barrage of
  complaints. For nearly 30 years, the people’s representatives in Congress have been fighting
  back.” Barr v. Am. Ass'n of Political Consultants, No. 19-631, 2020 U.S. LEXIS 3544, at *5
  (U.S. July 6, 2020).
           6.    When Congress enacted the TCPA in 1991, it found that telemarketers called
  more than 18 million Americans every day. 105 Stat. 2394 at § 2(3).
           7.    By 2003, due to more powerful robocalling technology, telemarketers were
  calling 104 million Americans every day. In re Rules and Regulations Implementing the TCPA of
  1991, 18 FCC Rcd. 14014, ¶¶ 2, 8 (2003).
           8.    The problems Congress identified when it enacted the TCPA have only grown
  exponentially in recent years.
           9.    Industry data shows that the number of robocalls made each month increased
  from 831 million in September 2015 to 4.7 billion in December 2018—a 466% increase in three
  years.
           10.   According to online robocall tracking service “YouMail,” 3.8 billion robocalls
  were placed in November 2020 alone, at a rate of 127 million per day. www.robocallindex.com
  (last visited Dec. 31, 2020).
           11.   The FCC also has received an increasing number of complaints about unwanted
  calls. FCC, Consumer Complaint Data Center, www.fcc.gov/consumer-help-center-data.
Case 0:21-cv-60055-RAR Document 1 Entered on FLSD Docket 01/10/2021 Page 3 of 12




          12.     “Robocalls and telemarketing calls are currently the number one source of
  consumer complaints at the FCC.” Tom Wheeler, Cutting off Robocalls (July 22, 2016),

  statement of FCC chairman.1
          13.     “The FTC receives more complains about unwanted calls than all other
  complaints combined.” Staff of the Federal Trade Commission’s Bureau of Consumer
  Protection, In re Rules and Regulations Implementing the Telephone Consumer Protection Act of
  1991, Notice of Proposed Rulemaking, CG Docket No. 02-278, at 2 (2016).2
                                           COMMON ALLEGATIONS
          14.     Defendant ATA sells discount vacation packages to consumers throughout the
  U.S.3
          15.     ATA engages in telemarketing to generate sales of discounted travel packages, as
  per Plaintiff’s experience.
          16.     ATA engages in telemarketing using pre-recorded voice message calls, despite
  having never acquired the necessary consent needed to place such calls.
          17.     When placing these pre-recorded voice message calls, ATA uses the name Travel
  Services, as per the voicemail Plaintiff received and based on complaints from other consumers.
          18.     Travel Services is short for Atlantic Travel Alliance Travel Services.4
          19.     When the phone number for ATA (877-545-5814)5 is called, an automated
  message identifies the company as Travel Services, based on an investigation conducted by
  Plaintiff’s attorneys.
          20.     There are many complaints posted online regarding unsolicited telemarketing
  calls that consumers received by, or on behalf of ATA including:




  1
    https://www.fcc.gov/news-events/blog/2016/07/22/cutting-robocalls
  2
    https://www.ftc.gov/system/files/documents/advocacy_documents/comment-staff-ftc-bureau-consumer-protection-
  federal-communications-commission-rules-regulations/160616robocallscomment.pdf
  3
    https://atatravelservices.com/
  4
    https://atatravelservices.com/certificate/
  5
    https://atatravelservices.com
Case 0:21-cv-60055-RAR Document 1 Entered on FLSD Docket 01/10/2021 Page 4 of 12




                  •   “Left voice mail regarding importance of me calling back about a ‘travel package
                      before it comes up for collection’. Obviously, I never purchased anything like that
                      and am certainly not in debt for such a purchase. Pure fraud.”6
                  •   “Unsolicited call”7
                  •   “These people are TERRORIZING TRAVEL SCAMMERS! Someone must find
                      them and prosecute them as they are criminals breaking many laws!!! They call
                      me numerous times on any given day and have been doing so and terrorizing me
                      for THREE YEARS… A few days ago I was told their website address is
                      www.flexandstay.com…”8
                  •   “Wont stop calling everyday”9
                  •   “Travel scams”10
                  •   “It is a robocaller that leaves the following: Hi This is Michelle of the travel
                      services I wanted to reach out and give you an opportunity to speak about your
                      account during these uncertain times I know travel may not be on your mind but I
                      wanted to give you a chance to speak about your package before it comes up for
                      Dell action if you could give me a call back at 877-360-0141 between the hours of
                      9 and 5 pm thank you and have a great day.”11
                  •   “Something about wanting me to call them to access a travel account”12
            21.       On the website for NoMoRobo, a consumer posted the exact same pre-recorded
  voicemail that Plaintiff received, from the same phone number Plaintiff was called by:




                                                                                                     13




  6
      https://findwhocallsyou.com/7206400535?CallerInfo
  7
      Id.
  8
      https://www.whocalledme.com/PhoneNumber/561-717-2733
  9
    Id.
  10
     Id.
  11
     https://800notes.com/Phone.aspx/1-720-640-0535
  12
     https://www.whitepages.com/phone/1-720-640-0535
  13
     https://www.nomorobo.com/lookup/720-640-0535
Case 0:21-cv-60055-RAR Document 1 Entered on FLSD Docket 01/10/2021 Page 5 of 12




             22.     Numerous other consumers posted the same exact pre-recorded voicemail from
  720-640-0535 on Youmail.com.14

             23.     In response to these calls, Plaintiff Rowan files this lawsuit seeking injunctive
  relief requiring the Defendant to cease from violating the Telephone Consumer Protection Act,
  as well as an award of statutory damages to the members of the Class and costs.
                                  PLAINTIFF ROWAN’S ALLEGATIONS
             24.     On December 1, 2020 at 3:50 PM, Plaintiff Rowan received an unsolicited phone
  call to his cell phone from ATA using phone number 720-640-0535.
             25.     Although the phone rang, Plaintiff did not answer the call, resulting in a pre-
  recorded voicemail message from ATA stating:
             “Hi this… Hi this is Michelle with Travel Services. I wanted to reach out and give you an
             opportunity to speak about your account. During these uncertain times I know travel may
             not be on your mind. But I wanted to give you a chance to speak about your package
             before it comes up for deletion. If you could me a call back at 877-360-0141 between the
             hours of 9 and 5 pm. Thank you and have a great day.”
             26.     The above message clearly states the company name Travel Services.
             27.     Based on an investigation conducted by Plaintiff’s attorneys, when 877-360-0141
  is called, the agents identify the company as being Flex and Stay.
             28.     Upon information and belief, ATA owns/operates Flex and Stay.
             29.     On the ATA website there is a page associated with Flex and Stay
  https://atatravelservices.com/flex-usa/:




                                                                                     15




  14
       https://directory.youmail.com/directory/phone/7206400535
  15
       https://atatravelservices.com/flex-usa/
Case 0:21-cv-60055-RAR Document 1 Entered on FLSD Docket 01/10/2021 Page 6 of 12




           30.      On the atatravelservices.com website, the “CONTACT US” button links to
  https://flexandstay.com/contact-us/.

           31.      Flexandstay.com makes numerous mention of ATA in its Terms and Conditions
  including:




                                                                                  16




           32.      The website for ATA (atatravelservices.com) and flexandstay.com both display
  the same address:




                                             17                                          18




           33.      The website flexandstay.com is located on the same server as 2 other sites:




                                                                             19




           34.      Atatravelservices.com is the main website for ATA.



  16
     https://flexandstay.com/terms-and-conditions/
  17
     https://flexandstay.com/terms-and-conditions/
  18
     https://atatravelservices.com/terms-and-conditions/
  19
     https://domainbigdata.com/159.203.186.84
Case 0:21-cv-60055-RAR Document 1 Entered on FLSD Docket 01/10/2021 Page 7 of 12




          35.      Bestresortgetaways.com makes numerous mention of ATA in its Terms and
  Conditions:



                                                                                     20




                                                                                     21



          36.      Bestresortgetaways.com appears to be a copy of flexandstay.com:




                                                                                      22




  20
     https://bestresortgetaways.com/terms-and-conditions/
  21
     Id.
  22
     https://flexandstay.com/
Case 0:21-cv-60055-RAR Document 1 Entered on FLSD Docket 01/10/2021 Page 8 of 12




                                                                                                  23



             37.      At no time did Plaintiff consent to receive pre-recorded or other telemarketing
  calls from Defendant ATA.
             38.      The unauthorized solicitation telephone call that Plaintiff received from
  Defendant, as alleged herein, has harmed Plaintiff Rowan in the form of annoyance, nuisance,
  and invasion of privacy, and disturbed the use and enjoyment of his phone, in addition to the
  wear and tear on the phone’s hardware (including the phone’s battery) and the consumption of
  memory on the phone.
             39.      Seeking redress for these injuries, Plaintiff Rowan, on behalf of himself and a

  Class of similarly situated individuals, brings suit under the TCPA.
                                              CLASS ALLEGATIONS

             40.      Plaintiff Rowan brings this action pursuant to Federal Rules of Civil Procedure
  23(b)(2) and 23(b)(3) and seeks certification of the following Class:


             Pre-recorded No Consent Class: All persons in the United States who from four years
             prior to the filing of this action through class certification (1) Defendant called on their
             cellular telephone number (2) using a pre-recorded voice message, and (3) for whom the
             Defendant claims (a) it obtained consent in the same manner as Defendant claims it
             supposedly obtained consent to call Plaintiff, or (b) it obtained the person’s number in the
             same manner as Defendant obtained Plaintiff’s number.



  23
       https://bestresortgetaways.com/
Case 0:21-cv-60055-RAR Document 1 Entered on FLSD Docket 01/10/2021 Page 9 of 12




         41.     The following individuals are excluded from the Class: (1) any Judge or
  Magistrate presiding over this action and members of their families; (2) Defendant, its

  subsidiaries, parents, successors, predecessors, and any entity in which either Defendant or its
  parents have a controlling interest and their current or former employees, officers and directors;
  (3) Plaintiff’s attorneys; (4) persons who properly execute and file a timely request for exclusion
  from the Class; (5) the legal representatives, successors or assigns of any such excluded persons;
  and (6) persons whose claims against the Defendant have been fully and finally adjudicated
  and/or released. Plaintiff Rowan anticipates the need to amend the Class definitions following
  appropriate discovery.
         42.     Numerosity: On information and belief, there are hundreds, if not thousands of
  members of the Class such that joinder of all members is impracticable.
         43.     Commonality and Predominance: There are many questions of law and fact
  common to the claims of the Plaintiff and the Class, and those questions predominate over any
  questions that may affect individual members of the Class. Common questions for the Class
  include, but are not necessarily limited to the following:
         (a)     whether the Defendant placed pre-recorded voice message calls to Plaintiff
                 Rowan and members of the Pre-recorded Class;
         (b)     whether the calls were made without first obtaining consent;
         (c)     whether Defendant’s conduct constitutes a violation of the TCPA; and
         (d)     whether members of the Class are entitled to treble damages based on the
                 willfulness of Defendant’s conduct.
         44.     Adequate Representation: Plaintiff Rowan will fairly and adequately represent
  and protect the interests of the Class, and has retained counsel competent and experienced in
  class actions. Plaintiff Rowan has no interests antagonistic to those of the Class, and Defendant
  has no defenses unique to Plaintiff. Plaintiff Rowan and his counsel are committed to vigorously
  prosecuting this action on behalf of the members of the Class, and have the financial resources to
  do so. Neither Plaintiff Rowan nor his counsel have any interest adverse to the Class.
Case 0:21-cv-60055-RAR Document 1 Entered on FLSD Docket 01/10/2021 Page 10 of 12




           45.      Appropriateness: This class action is also appropriate for certification because
  Defendant acted or refused to act on grounds generally applicable to the Class and as a whole,

  thereby requiring the Court’s imposition of uniform relief to ensure compatible standards of
  conduct toward the members of the Class and making final class-wide injunctive relief
  appropriate. Defendant’s business practices apply to and affect the members of the Class
  uniformly, and Plaintiff’s challenge of those practices hinges on Defendant’s conduct with
  respect to the Class as wholes, not on facts or law applicable only to Plaintiff Rowan.
  Additionally, the damages suffered by individual members of the Class will likely be small
  relative to the burden and expense of individual prosecution of the complex litigation
  necessitated by Defendant’s actions. Thus, it would be virtually impossible for the members of
  the Class to obtain effective relief from Defendant’s misconduct on an individual basis. A class
  action provides the benefits of single adjudication, economies of scale, and comprehensive
  supervision by a single court.
                                     FIRST CLAIM FOR RELIEF
                                  Telephone Consumer Protection Act
                                      (Violation of 47 U.S.C. § 227)
                 (On Behalf of Plaintiff Rowan and the Pre-recorded No Consent Class)
           46.      Plaintiff repeats and realleges the prior paragraphs of this Complaint and

  incorporates them by reference herein.
           47.      Defendant ATA transmitted unwanted solicitation telephone calls to Plaintiff
  Rowan and the other members of the Pre-recorded No Consent Class using a pre-recorded voice
  message.
           48.      These pre-recorded voice calls were made en masse without the prior express
  written consent of the Plaintiff Rowan and the other members of the Pre-recorded No Consent
  Class.
           49.      Defendant has, therefore, violated 47 U.S.C. § 227(b)(1)(A)(iii). As a result of
  Defendant’s conduct, Plaintiff Rowan and the other members of the Pre-recorded No Consent
  Class are each entitled to a minimum of $500 in damages, and up to $1,500 in damages, for each
Case 0:21-cv-60055-RAR Document 1 Entered on FLSD Docket 01/10/2021 Page 11 of 12




  violation.
                                           PRAYER FOR RELIEF

         WHEREFORE, Plaintiff Rowan individually and on behalf of the Class, prays for the
  following relief:
         50.     An order certifying this case as a class action on behalf of the Class as defined
  above; appointing Plaintiff Rowan as the representative of the Class; and appointing his
  attorneys as Class Counsel;
         51.     An award of actual and/or statutory damages and costs;
         52.     An award of attorney’s fees;
         53.     An order declaring that Defendant’s actions, as set out above, violate the TCPA;
         54.     An injunction requiring the Defendant to cease all unsolicited calling activity, and
  to otherwise protect the interests of the Class; and
         55.     Such further and other relief as the Court deems just and proper.
                                               JURY DEMAND
         Plaintiff Rowan requests a jury trial.

                                                  NATHAN ROWAN, individually and on behalf of
                                                  all others similarly situated,

  DATED this 10th day of January, 2021.

                                                  By: /s/ Stefan Coleman
                                                  Stefan Coleman
                                                  law@stefancoleman.com
                                                  LAW OFFICES OF STEFAN COLEMAN, P.A.
                                                  201 S. Biscayne Blvd, 28th Floor
                                                  Miami, FL 33131
                                                  Telephone: (877) 333-9427
                                                  Facsimile: (888) 498-8946

                                                  Avi R. Kaufman
                                                  kaufman@kaufmanpa.com
                                                  KAUFMAN P.A.
                                                  400 NW 26th Street
Case 0:21-cv-60055-RAR Document 1 Entered on FLSD Docket 01/10/2021 Page 12 of 12




                                     Miami, FL 33127
                                     Telephone: (305) 469-5881

                                     Attorneys for Plaintiff and the putative Class
